McMurray, Presiding Judge.
Defendant appeals his convictions for reckless driving, failure to yield right of way and improper backing. Held:
In two enumerations of error, defendant contends that the failure to yield right of way offense merged, as a matter of fact, with the improper backing offense and that these two offenses merged, as a matter of fact, with the reckless driving offense, resulting in the erroneous imposition of separate sentences for each offense. These assertions, however, were “not raised below and no objection was made to the sentences imposed. Thus, the matter was not preserved for appellate review. Hall v. State, 200 Ga. App. 585, 588 (5) (409 SE2d 221); Johncox v. State, 189 Ga. App. 188 (1) (375 SE2d 139); LeGallienne v. State, 180 Ga. App. 108, 111 (4) (348 SE2d 471).” Henderson v. State, 218 Ga. App. 311, 312 (3) (460 SE2d 876).

Judgment affirmed.


Johnson and Ruffin, JJ, concur.